Name: 2005/746/EC: Commission Decision of 20 October 2005 amending Decision 2004/452/EC concerning the list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2005) 4026) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  economic analysis;  EU institutions and European civil service;  monetary economics;  research and intellectual property
 Date Published: 2005-10-25

 25.10.2005 EN Official Journal of the European Union L 280/16 COMMISSION DECISION of 20 October 2005 amending Decision 2004/452/EC concerning the list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2005) 4026) (Text with EEA relevance) (2005/746/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (1), and in particular Article 20(1) thereof, Whereas: (1) Commission Regulation (EC) No 831/2002 of 17 May 2002 implementing Council Regulation (EC) No 322/97 on Community statistics, concerning access to confidential data for scientific purposes (2) aims at establishing, for the purpose of enabling statistical conclusions to be drawn for scientific purposes, the conditions under which access to confidential data transmitted to the Community authority may be granted and the rules of cooperation between the Community and national authorities in order to facilitate such access. (2) Commission Decision 2004/452/EC of 29 April 2004 laying down a list of bodies, whose researchers may access confidential data for scientific purposes (3) has laid down a list of bodies whose researchers may access confidential data for scientific purposes. (3) The University of Cornell (New York State, United States of America) has to be regarded as a body fulfilling the required conditions and therefore has to be added to the list of agencies, organisations and institutions referred to in Article 3(1)(c) of Regulation (EC) No 831/2002. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee on Statistical Confidentiality, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/452/EC is replaced by the text in annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 October 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 133, 18.5.2002, p. 7. (3) OJ L 156, 30.4.2004, p. 1. Decision as amended by Decision 2005/412/EC (OJ L 140, 3.6.2005, p. 11). ANNEX Bodies whose researchers may access confidential data for scientific purposes European Central Bank Spanish Central Bank Italian Central Bank University of Cornell (New York State, United States of America)